Citation Nr: 0704945	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis prior to December 1, 2003.  

3.  Entitlement to an evaluation in excess 50 percent for 
sinusitis from December 1, 2003.  

3.  Entitlement to a compensable evaluation for epididymitis.

4.  Entitlement to service connection for urethral stricture 
dysfunction.

5.  Entitlement to service connection for organic erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998, rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to increased 
ratings for sinusitis, then evaluated as noncompensable; an 
increased compensable rating for epididymitis; and to service 
connection for urethral stricture and erectile dysfunction.  
This appeal was previously before the Board in July 2001, at 
which time it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

After the development requested by the July 2001 remand, a 
September 2005 rating decision assigned a 100 percent 
evaluation for convalescence for sinusitis from October 31, 
2000, and reinstated the 30 percent evaluation for the period 
from December 1, 2000 to November 30, 2003, and granted a 50 
percent evaluation, effective from December 1, 2003.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not expressed satisfaction with the 50 percent evaluation 
currently assigned for his sinusitis or with the 30 percent 
rating assigned for the earlier period.  Therefore, the 
sinusitis issue remains on appeal.  

The veteran appeared at a hearing before a Veterans Law Judge 
at the RO in March 2001.  The Veterans Law Judge who 
conducted this hearing is no longer employed by the Board.  
The veteran was notified of this in an August 2006 letter, 
and informed that he was entitled to a new hearing.  The 
veteran was given 30 days to respond to this letter, and 
advised that if he did not respond within 30 days, it would 
be presumed that he did not want another hearing.  He did not 
reply.  The transcript of the March 2001 hearing is contained 
in the claims folder, and the veteran's testimony will be 
considered in this decision.

The Board has granted the veteran's motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  For the appeal period prior to December 1, 2003, the 
veteran experienced near constant sinusitis characterized by 
headaches, pain, and tenderness, with evidence of purulent 
discharge or crusting following surgery.  

2.  The veteran has been in receipt of the highest schedular 
evaluation for sinusitis from December 1, 2003, without 
evidence of an exceptional or unusual disability picture with 
factors such as frequent hospitalization or marked 
interference with employment.

3.  The record does not show that the veteran has experienced 
episodes of epididymitis since1997, and there is no evidence 
of urinary tract infections that require long-term drug 
therapy, one or two hospitalizations per year and/or 
intermittent intensive management.  

5.  Current urethral stricture has not been demonstrated. 

6.  Current erectile dysfunction is not related to a disease 
or injury in service, including a service-connected disease 
or disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 
percent for sinusitis for the appeal period prior to December 
1, 2003 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Code 6512 (2006).  

2.  The criteria for entitlement to an evaluation in excess 
50 percent for sinusitis from December 1, 2003 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, 
Code 6512.  

3.  The criteria for entitlement to a compensable evaluation 
for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.31, 4.115a, 4.115b, 
Code 7525 (2006).  

4.  Urethral stricture dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006); 71 Fed. 
Reg. 52,744-47 (September 7, 2006) (to be codified at 
38 C.F.R. § 3.310(a)).

6.  Organic erectile dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.303, 3.310(a); 71 Fed. Reg. 52,744-47 
(September 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in November 2002.  This letter told the veteran 
what evidence was needed to substantiate his claims for 
service connection and for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted VA to obtain, to tell VA the name and address of any 
person having relevant evidence, and to send VA needed 
evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession. This met 
the requirement to notify the veteran to send any relevant 
evidence in his possession.  

The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in March 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with 
information regarding the final two Dingess elements in April 
2006 and August 2006, but his claims have not been 
readjudicated by the RO since this notification.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, there will be no degree of disability or 
effective date assigned.  The Board is granting an increased 
rating for part of the appeal period with regard to the 
sinusitis claim, but the effective date will be set by the RO 
at a later date.  The Board has denied entitlement to 
increased evaluations for part of the appeal period for 
sinusitis and for epididymitis.  As there will be no new 
degree of disability assigned or effective date, there is no 
possibility that any prejudice to the veteran will result 
from the failure to provide him with this information. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Sinusitis

Entitlement to service connection for sinusitis was 
established in a May 1964 rating decision.  A zero percent 
evaluation was assigned for this disability, effective from 
March 1964.  This evaluation was increased to 10 percent in a 
November 1965 rating decision, effective from October 1965.

Sinusitis is evaluated under the General Rating Formula for 
Sinusitis.  Under this formula, a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6512.  

Prior to December 1, 2003

The veteran was afforded a VA examination of the nose and 
sinus in October 1998.  He complained of recurrent nasal 
catarrh and postnasal drip.  On examination, he had adequate 
airways on both sides of the nose.  His turbinates were 
normal, as was his post nasal space.  There was no tenderness 
over the maxillary sinuses, and no clinical evidence of 
active nasal sinus disease.  An X-ray of the sinuses was 
normal.  The diagnosis was no active nasal disease and no 
active nasal sinus disease.  

VA treatment records dated from 1999 to 2000 show that the 
veteran was seen on several occasions for sinusitis related 
complaints and treatment.  He was experiencing sinus 
headaches in May 1999.  July 1999 records note that the 
veteran had been experiencing headaches for three or four 
weeks.  These were constant, bitemporal, and frontal, and 
worse upon bending down.  He was using nasal spray every 
morning.  The examiner believed that the headaches were a 
reaction to the medication and advised the veteran to stop.  

The veteran was seen at the VA neurology clinic in November 
1999 for left leg pain.  A physical examination found that 
there was no sinus pain on palpation.  However, additional 
November 1999 records indicate that it was suspected that the 
veteran's sinusitis was the cause of his three to four week 
history of symptoms.  Tenderness was elicited over the 
frontal sinuses on examination.  He was to be treated with a 
three week course of antibiotics for chronic sinusitis.  
Finally, other November 1999 records show sinusitis as well 
as headaches for the previous six months.  The frontal 
sinuses continued to be tender to palpation.  

January 2000 records state that the veteran continued to have 
sinus problems.  The antibiotics had helped for awhile but he 
had stopped taking them after he improved only to experience 
a reoccurrence.  The veteran was very tender over the frontal 
and ethmoid sinuses.  Other January 2000 records show that 
the sinus pressure had improved within the week.  

The veteran underwent an additional VA examination of the 
nose and sinuses in June 2000.  He continued to complain of 
recurrent nasal catarrh and postnasal drip.  A history of 
multiple nasal surgeries was noted.  The examination revealed 
congestion of the nasal mucosa and congestion of the 
postnasal space.  There was also tenderness over the 
maxillary sinuses.  The diagnoses included nasal sinusitis, 
active nasal disease.  

The veteran underwent surgery for his sinus disability in 
October 2000.  As noted in the introduction, a 100 percent 
evaluation was assigned for this disability during his 
recovery from this surgery.  

The post surgery treatment records for the sinusitis show 
that the veteran underwent a VA examination of the nose and 
sinuses in June 2003.  A history of recurrent nasal catarrh 
and postnasal drip was noted.  He was also noted to have a 
history of multiple nasal surgeries for chronic nasal sinus 
disease.  On examination, the veteran had congested nasal 
mucosa and deviation of the nasal septum.  The postnasal 
space was normal but there was tenderness over the maxillary 
sinuses.  The diagnoses included chronic nasal sinus disease, 
under treatment.  The examiner added an addendum after 
reviewing the claims folder and examination report in July 
2003, but did not change his findings.  

Analysis

For the period prior to December 1, 2003, the veteran had a 
history of repeated surgery.  The most recent surgery in 
October 2000 involved a total ethmoidectomy and bilateral 
frontal sinusocomy, and could reasonably be considered 
"radical."  There were no findings of osteomyelitis, but 
the sinusitis was apparently continuous.  The record 
documents headaches, and the July 2003 examiner reported 
nasal catarrh and postnasal drip.  Catarrh is inflammation of 
mucous membrane with a free discharge.  Dorland's Medical 
Dictionary, 26th ed. (1981).  These symptoms approximate the 
criteria for a 50 percent rating.  Accordingly, a 50 percent 
rating is granted for the appeal period prior to December 1, 
2003

Evaluation in Excess of 50 Percent

The veteran has been in receipt of the highest schedular 
evaluation available for sinusitis during the entire appeal 
period.

The Board has considered entitlement to an increased 
evaluation for sinusitis on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  Under the provisions of 38 
C.F.R. § 3.321(b), in exceptional cases an extraschedular 
evaluation can be provided in the interest of justice.  The 
governing norm in such a case is that the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

Sinusitis has not required any hospitalization since October 
2000.  Frequent hospitalization has not been demonstrated.  
There have been no reports, or allegations that the veteran's 
service connected sinusitis presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Epididymitis

The veteran contends that he has continued to have pain and 
other symptoms related to the epididymitis for which he was 
treated during service.  

Entitlement to service connection for epididymitis was 
established in a May 1964 rating decision.  A zero percent 
evaluation was assigned for this disability, which remains in 
effect.  

The rating schedule does not contain an exact entry for 
epididymitis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's disability has 
been evaluated under the rating code for epididymo-orchitis.  

Epididymo-orchitis is rated as a urinary tract infection.  
Urinary tract infections that require long-term drug therapy, 
one or two hospitalizations per year and/or intermittent 
intensive management are evaluated as 10 percent disabling.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive therapy is evaluated as 30 
percent disabling.  Urinary tract infections that result in 
poor renal function are to be evaluated under the rating code 
for renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b, Code 
7525.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran underwent a VA general medical examination in 
March 1997.  He was noted to have a history of a kick to the 
groin during service which resulted in epididymitis of the 
left testes.  The veteran denied any history of recurrent 
epididymitis.  He had a history of benign prostatic 
hypertrophy for many years, and was status post transurethral 
resection of the prostate (TURP) times three.  The veteran 
complained of hesitancy and also arch incontinence, as well 
as occasional hematuria and dysuria.  He reported having been 
treated for urinary tract infections several times in the 
past.  On examination, the veteran was found to have a left-
sided hydrocele.  He was also noted to have a mobile 
prostate.  

The veteran also underwent a VA genitourinary examination in 
March 1997.  His history of epididymitis in service was 
noted, and he reported that he experienced recurrent left 
scrotal swelling intermittently about every two or three 
months.  This was productive of minimum pain and would 
resolve spontaneously.  The veteran's major complaints were 
of urge, incontinence and hesitancy.  

The veteran had undergone three prostatic interventions and 
last had a TURP in December 1995.  He also had an evaluation 
for neurogenic bladder in the fall of 1996.  Cystometrics had 
revealed detrusor areflexia secondary to lower motor neuron 
lesion.  His latest post void residual was 12 cubic 
centimeters in January 1997.  He did not have a history of 
urinary tract infection, and no history of renal or bladder 
calculi.  The epididymis could not be felt, and the testicle 
could not be felt well either.  The right testis was normal.  
He had a regular prostate, which was mobile.  The diagnoses 
were history of left epididymitis, currently asymptomatic; 
neurogenic areflexive bladder documented on cystometrics with 
occasional incontinence; and an irregular prostate status 
post multiple TURP.  

The veteran underwent an additional VA genitourinary 
examination in August 1998.  The examiner noted that he did 
not have any old charts to review.  There was no history of 
urinary tract infection or gross hematuria.  The diagnoses 
included a history of urethral stricture disease, long 
standing, apparently resulting from shrapnel wounds in Korea; 
sensory deficit of the bladder by history; and erectile 
dysfunction, organic.  A history of epididymitis was not 
mentioned, and this disability was not noted on examination.  

VA treatment records from January 2000 show a suspected 
urinary tract infection for which the veteran was prescribed 
medication.  

The veteran was afforded a VA genitourinary examination in 
June 2003.  He was noted to have been injured by a grenade 
attack in Korea in 1952.  He had a history of TURP in 1994, a 
history of a neurogenic bladder, and intermittent 
catheterization.  The veteran had been diagnosed with chronic 
retention of urine in 1970 and started on intermittent self 
catheterization.  The history of epididymitis in service was 
also noted.  Currently, the veteran voided every hour to hour 
and a half and woke up with nocturia two to three times each 
night.  He has a very slow stream but was able to drain the 
bladder.  The veteran uses the catheter once a day and 
sometimes not even once a day.  His estimation of residual 
urine is less than one quarter cup or two ounces.  The 
veteran said that he had no sensation of filling of the 
bladder and no sense of urgency, but instead did timed 
voiding.  He had good control and no urinary incontinence.  

On examination, there was tenderness near the apex of the 
left testis, but neither epididymis was enlarged.  The 
assessment was of chronic urinary retention since 1970 
diagnosed as neurogenic bladder; intermittent catheterization 
since 1970; poor sensation in the bladder; voiding slowly but 
on his own; residual urine by catheter of less than two 
ounces; a single episode of hospitalization for left sided 
epididymitis in 1953; no subsequent history of significant 
swelling, and recent onset of erectile dysfunction.  The 
veteran had been treated repeatedly with antibiotics for his 
epididymitis.  

In July 2003, the veteran's claims folder was returned to the 
June 2003 examiner for a review of the records and to obtain 
opinions regarding the veteran's claims for service 
connection for urethral stricture and erectile dysfunction.  
The July 2003 report contains a detailed record review 
outlining the veteran's treatments for epididymitis since his 
entrance into active service.  The examiner noted that the 
veteran had a history of recurrent painful epididymitis, 
which had not required surgery or surgical drainage.  This 
condition seemed to respond to bedrest and antibiotics.  The 
original cause was unclear, although repeated 
catheterizations could predispose to recurring episodes.  The 
condition had required management over the years.  
Antibiotics had been administered briefly during painful 
episodes, but there was no need for long term antibiotics, 
and there was no documentation of hospitalizations of one or 
two times a year.  The epididymitis was not expected to 
impair renal function.  

VA treatment records from 2004 and 2005 do not show treatment 
for any genitourinary disabilities.  His problems were noted 
to include a neurogenic bladder which required 
catheterization in December 2004, but the veteran denied any 
symptoms of incontinence in January 2005.  There was no 
diagnosis of epididymitis during this period.  

This is a rating by analogy.  The rating that has been chosen 
is based on similarity of symptoms and anatomical location.  
38 C.F.R. § 4.20.  

With these considerations in mind, the Board finds that 
entitlement to an increased evaluation for epididymitis is 
not warranted.  There is no indication that this disability 
has been active since the veteran's April 1998 claim.  
Although a urinary tract infection was reported on one 
occasion, the veteran's current urinary symptoms have been 
attributed to a non-service connected bladder disorder, 
rather than epididymitis.  

The March 1997 VA genitourinary examination included a 
diagnosis of epididymitis, currently asymptomatic.  Although 
every subsequent VA examination includes a history of 
epididymitis with treatment, none of the VA examinations or 
treatment records includes a diagnosis of active 
epididymitis.  The veteran had undergone treatment for 
several symptoms related to problems with urination.  
However, these symptoms have always been attributed to a 
neurogenic bladder.  There is no medical opinion that relates 
either these symptoms or the neurogenic bladder to the 
veteran's epididymitis.  

Even if the veteran's symptoms could be attributed to his 
epididymitis, the Board notes that the records only show 
treatment for a single episode of suspected urinary tract 
infection between 1997 and 2005.  This occurred in January 
2000.  The July 2003 examiner noted that while the veteran 
had required management of his epididymitis symptoms in the 
past, there had been no need for long term antibiotics or 
documentation of hospitalizations related to this disability.  
There had been no need for surgery or surgical drainage, and 
the epididymitis was not expected to impair renal function.  
Therefore, in the absence of evidence to show that the 
veteran has experienced an episode of active epididymitis 
since 1997, and in the absence of evidence to show urinary 
tract infections that require long-term drug therapy, one or 
two hospitalizations per year and/or intermittent intensive 
management, there is no basis for an increased evaluation for 
the veteran's epididymitis.  38 C.F.R. §§ 4.31, 4.115a, 
4.115b, Code 7525.  

Service Connection

The veteran contends that he has developed urethral stricture 
and erectile dysfunction due to active service.  He believes 
that these disabilities are related to his service connected 
epididymitis, although he also states that he first 
experienced the urethral stricture during service. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted as providing for service connection for the 
degree of aggravation of a non-service connected disability 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The regulation has recently been amended to 
conform to the Allen decision.  71 Fed. Reg. 52,744-47 
(September 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).

The service medical records show that the veteran was seen on 
several occasions for treatment of epididymitis.  However, 
these records do not show any treatment for urethral 
stricture or erectile dysfunction.  The October 1951 entrance 
examination noted a hydrocele on the left, but this was not 
considered disabling.  The veteran underwent treatment for 
epididymitis in April 1954, but a genitourinary examination 
conducted at this time was negative.  Treatment records 
related to another episode of epididymitis in April 1959 
specifically state that the veteran was having no difficulty 
in urination, and that he had sexual exposure two weeks 
earlier.  The April 1961 discharge examination found that the 
genitourinary system was normal.  

The veteran underwent a VA examination in April 1964.   An 
enlarged left testis was noted as a residual of epididymitis, 
but the remainder of the examination was negative for 
urethral stricture or erectile dysfunction.  An April 1965 VA 
examination resulted in the same findings.  

VA treatment records dated July 1993 to August 1993 are 
negative for evidence of urethral stricture and erectile 
dysfunction. 

VA hospital records dated from December 1995 indicate that 
the veteran was having increased urge secondary to overflow.  
He was experiencing a low pressure/high pressure bladder, and 
his symptoms included increased frequency, nocturia, and 
dribbling.  His symptoms had been treated with medications 
but without improvement.  The assessment was benign prostatic 
hypertrophy.  The veteran underwent a transurethral incision 
of the prostate, TURP, and a cystoscopy at this time.  

Treatment records dated from December 1995 to March 1996 
indicate that the veteran continued to be followed for his 
symptoms.  January 1996 records indicate that the veteran was 
still complaining of difficulties, but had a much improved 
stream.  March 1996 records show that the veteran was pleased 
with his urination.  There was an improved stream, without 
nocturia, dysuria, and increased frequency.  The assessment 
was status post TURP with good results.  

The veteran underwent a general VA medical examination in 
March 1997.  He was noted to have a history of a kick to the 
groin during service which resulted in epididymitis of the 
left testes.  He had a history of benign prostatic 
hypertrophy for many years, and was status post TURP times 
three.  The veteran complained of hesitancy and also arch 
incontinence, as well as occasional hematuria and dysuria.  
He reported having been treated for urinary tract infections 
several times in the past.  On examination, the veteran was 
found to have a left-sided hydrocele.

The veteran also underwent a VA genitourinary examination in 
March 1997.  His history of epididymitis in service was 
noted, and he reported that he experienced recurrent left 
scrotal swelling intermittently about every two or three 
months.  This was productive of minimum pain and would 
resolve spontaneously.  The veteran's major complaints were 
of urge, incontinence and hesitancy.  He had undergone three 
prostatic interventions and last had a TURP in December 1995.  
He also had an evaluation for neurogenic bladder in the fall 
of 1996.  Cystometrics had revealed detrusor areflexia 
secondary to lower motor neuron lesion.  His latest post void 
residual was 12 cubic centimeters in January 1997.  Urethral 
stricture was not reported.  

The veteran underwent an additional VA genitourinary 
examination in August 1998.  The examiner noted that he did 
not have any old charts to review.  The veteran gave a 
history of urethral stricture since 1951 when he was injured 
from shrapnel.  The veteran had frequent urethral sound pass 
for many years, and began having internal urethortomies for 
his urethral stricture disease in the early 1990's.  He had 
been told about two or three years ago that the sensation of 
his bladder was deficient and he was put on an intermittent 
catheterization program.  The veteran's current regimen was 
to void and then check his post void residual by using a 
catheter.  If he did not empty the bladder with the catheter 
he would lose some degree of urine.  He would also soil 
himself about three times a week and require a change of 
clothes.  There was no history of urinary tract infection or 
gross hematuria.  The diagnoses included a history of 
urethral stricture disease, long standing, apparently 
resulting from shrapnel wounds in Korea; sensory deficit of 
the bladder by history; and erectile dysfunction, organic.

VA treatment records from January 2000 show that the veteran 
was experiencing overflow incontinence due to a neurogenic 
bladder, with suspected urine retention.  He was counseled to 
restart intermittent catheterizations.  

The veteran was afforded a VA genitourinary examination in 
June 2003.  He was noted to have been injured by a grenade 
attack in Korea in 1952.  He had a history of TURP in 1994, a 
history of a neurogenic bladder, and intermittent 
catheterization.  The veteran had been diagnosed with chronic 
retention of urine in 1970 and started on intermittent self 
catheterization.  The history of epididymitis in service was 
also noted.  Currently, the veteran voided every hour to hour 
and a half and woke up with nocturia two to three times each 
night.  The veteran said that he had no sensation of filling 
of the bladder and no sense of urgency, but instead did timed 
voiding.  He had good control and no urinary incontinence.  
The veteran had not experienced any erections over the last 
three or four years.  

On examination, there was tenderness near the apex of the 
left testis, but neither epididymis was enlarged.  The 
assessment was of chronic urinary retention since 1970 
diagnosed as neurogenic bladder; intermittent catheterization 
since 1970; poor sensation in the bladder; voiding slowly but 
on his own; residual urine by catheter of less than two 
ounces; a single episode of hospitalization for left sided 
epididymitis in 1953; no subsequent history of significant 
swelling, and recent onset of erectile dysfunction.  The 
veteran had been treated repeatedly with antibiotics for his 
epididymitis.  

In July 2003, the veteran's claims folder was returned to the 
June 2003 examiner for a review of the records and to obtain 
opinions regarding the veteran's claims for service 
connection for urethral stricture and erectile dysfunction.  
The July 2003 report contains a detailed record review 
outlining the veteran's treatment for epididymitis, urethral 
stricture, and erectile dysfunction since his entrance into 
active service.  

After completion of this review as well as a review of the 
findings of the June 2003 examination, the examiner stated 
that there was no definite documentation of urethral 
stricture.  In support of this conclusion, the examiner noted 
that cystoscopy, transurethral incision of the prostate, and 
catheterizations had been carried out without difficulty, and 
these all involve entering the bladder via the urethra.  
Therefore, the existence of a urethral stricture was remote.  
The examiner further opined that urethral stricture and 
epididymitis did not directly lead to erectile dysfunction.  
However, the examiner noted that recurrent problems in the 
genital area including testicular pain and preoccupation with 
urethral catheterization might lead a person to experience 
concerns and difficulty with erections.  The examiner 
concluded that there was no evidence that urethral stricture 
or erectile dysfunction developed in the service.  

VA treatment records from 2004 and 2005 do not show treatment 
for any genitourinary disabilities.  His problems were noted 
to include a neurogenic bladder which required 
catheterization in December 2004, but the veteran denied any 
symptoms of incontinence in January 2005.  

Urethral Stricture

The record includes two VA opinions pertaining to whether the 
veteran has urethral stricture, and if so, its etiology.  

The first opinion was expressed by the August 1998 VA 
examiner, who reported that the veteran had a long term 
history of urethral stricture, which "apparently" resulted 
from shrapnel wounds in Korea.  However, there is no 
indication that this examiner reviewed the veteran's claims 
folder prior to reaching this opinion and the examiner 
provided no rationale for his conclusions.  

The service medical records are completely negative for 
evidence of urethral stricture, and there have been no clear 
findings of urethral stricture since service.  Although the 
veteran is service connected for shell fragment wounds, these 
are to his left knee and left wrist, and the only residuals 
of these injuries are scars evaluated as zero percent 
disabling.  There is no evidence of such wounds to the groin, 
and this examiner did not provide any reasons as to how 
injuries to the knee or wrist could result in urethral 
stricture.  The history on which these opinions were based 
was apparently provided entirely by the veteran, and as an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In contrast, the July 2003 examiner conducted a thorough 
review of the claims folder, which is outlined for several 
pages in his report.  This examiner was unable to find any 
definite evidence of urethral stricture, and as a result 
concluded that urethral stricture was not related to active 
service.  Given that this examiner had access to the 
veteran's medical history and discussed it a length before 
offering his opinion, and that this opinion was buttressed 
with a rationale based on that record, the Board finds that 
this opinion is the most probative.  As the most probative 
medical opinion is to the effect that the veteran does not 
have urethral stricture, the weight of the evidence is 
against the claim, and it is denied. 

Erectile Dysfunction

There is no evidence of an erectile dysfunction either during 
service or until many years after discharge from service.  
The veteran testified at the March 2001 hearing that he did 
not experience erectile dysfunction until many years after 
discharge from service, and that he did not believe this 
problem was related to service.  Although the July 2003 
examiner noted the generic possibility of erectile 
dysfunction when there were recurrent problems in the genital 
area such as the veteran's epididymitis and urethral 
catheterizations, he did not find that this has happened to 
the veteran.  In fact, he opined that the veteran's erectile 
dysfunction was not related to service.  There are no 
competent opinions to the contrary.  There is also no 
competent opinion that the erectile dysfunction is secondary 
to a service connected disability.

Therefore, as there is no evidence of erectile dysfunction 
during service or until many years after service, and no 
opinion that relates the current disability to active 
service, the weight of the evidence is against the claim for 
service connection, and the claim is denied. 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation of 50 percent is granted for 
sinusitis during the entire appeal period. 

Entitlement to an evaluation in excess of 50 percent for 
sinusitis is denied. 

Entitlement to a compensable evaluation for epididymitis is 
denied. 

Entitlement to service connection for urethral stricture 
dysfunction is denied. 

Entitlement ton service connection for organic erectile 
dysfunction is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


